PER CURIAM.
This is a petition for a rule nisi to require the Honorable Bascom S. Deaver, judge of the District Court for the Middle *732District of Georgia, to show cause why a writ of mandamus should not issue compelling him to enter judgment on the mandate sent down by this court in the case of American Employers Ins. Co. v. Franklin Savings & Loan Co. of Macon, 89 F.(2d) 224.
Applications of this kind are not favored, as they unnecessarily occupy the time of the court and delay the ultimate disposition of the case. It is elementary that mandamus will not issue to coerce the trial judge in the exercise of his discretion when any error he may commit may be corrected on appeal. In re Aqua Systems, Inc. (C.C.A.) 90 F.(2d) 538, decided June 15, 1937.
The judgment was reversed and the case remanded for further proceedings not inconsistent with the opinion rendered. By necessary implication the mandate required a new trial. The judgment then entered will be appealable.
The petition is denied.